— Appeal from a judgment of the Supreme Court, Erie County (Mario J. Rossetti, A.J.), rendered September 16, 2002. The judgment convicted defendant, upon his plea of guilty, of leaving the scene of an ac*1169cident as a felony, aggravated unlicensed operation of a motor vehicle in the first degree and driving while intoxicated as a misdemeanor.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed (see People v Hidalgo, 91 NY2d 733, 737 [1998]). Present—Pigott, Jr., P.J., Green, Gorski, Martoche and Smith, JJ.